ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_01_FR.txt. 135

DECLARATION DE M. ODA
[Traduction]

Je souscris au dispositif de l'ordonnance, dans lequel la Cour fixe à
l'unanimité la date d'expiration des délais pour le dépôt des pièces de la
procédure écrite. Je crois toutefois devoir déclarer que, bien que j'ap-
prouve pour l’essentiel le contenu du dernier considérant, ainsi rédigé:

«Considérant que, conformément au paragraphe | de l'article 79
du Règlement de la Cour, si un défendeur désireux de présenter une
exception préliminaire est en droit d'être renseigné auparavant sur la
nature de la demande, grâce à la présentation par le demandeur d’un
mémoire, i] peut néanmoins déposer son exception plus tôt»,

j'ai deux observations à formuler à son sujet. Comme il est relevé dans
l'ordonnance, «la Cour n’est pas saisie à l’heure actuelle d’une exception
préliminaire des Etats-Unis». Dans ces conditions, il me semble qu'elle
n'est pas tenue, au stade actuel, de se prononcer sur te point de savoir si
l'exception préliminaire peut être présentée avant le dépôt du mémoire.
En outre, si la Cour veut donner de son Règlement une interprétation de
l'importance de celle qui en est donnée dans le passage cité ci-dessus, cette
interprétation devrait, à mon avis, figurer dans le dispositif et non dans fe
préambule de l'ordonnance.

{Signé} Shigeru ODA.
